ORIGINAL                                                 04/14/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: PR 20-0004


                                       PR 20-0004                           FILED
                                                                                APR 1 4 2020
                                                                           Bowen C3reenwood
                                                                         Clerk of Supreme Court
 IN RE THE PETITION OF                                                      state of IYInntene

                                                                   ORDER
 JOHN FLOYD HOWARD NESBITT




      John Floyd Howard Nesbitt has petitioned this Court for admission to active status
in the State Bar of Montana after having been on inactive status since April 2019.
      IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice oflaw in the state of Montana.
      The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
      DATED this I LAday of April, 2020.
                                                For the Court,




                                                                 hief Justice